 MAYER GROUP, INC.25Mayer Group,Inc.andVentura County DistrictCouncil of Carpenters,United Brotherhood ofCarpenters&Joiners of America,AFL-CIO.Case 31-CA-13547August 9, 1989DECISION AND ORDERBY CHAIRMAN STEPHENSAND MEMBERSCRACRAFT AND HIGGINSOn May 14, 1984, Administrative Law JudgeEarldean V. S. Robbins issued the attached deci-sion.The Respondent filed exceptionsand a sup-porting brief, and the General Counsel filed a replybrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions and to adopt the recommended Order.In affirming the judge's findings regarding theRespondent's 8(a)(1) violation for restricting theUnion's agents accessto its construction jobsite atthe intersection of Hill and Thiell Streets in Ven-tura,California,we find that the judge correctlyapplied the Board's ruling inVilla Avila,2which issubject to the clarification of accessissuespresent-ed inJean Country.3See C. E.Wylie ConstructionCo., 295 NLRB 1050 (1989).The Respondent is the owner-operator and gen-eral contractor of the construction jobsite to whichthe union agents sought access. The Respondent'sright to exclude others from the jobsite derivesfrom its ownership of the land, although its statusas general contractor could also potentially providea basisfor its exclusion of others.See, e.g.,C.E.Wylie Construction Co.,supra.However, as statedinVilla Avila,a generalcontractor's property rightis reduced when it invites unionized subcontractorsonto its property where those subcontractors havecollective-bargainingagreementsthatincludeaccessprovisions.The general contractor hasthereby submitted its own property right to thelawful activities of union business agents servicingiTheRespondent has exceptedto some ofthe judge's credibility find-ings.The Board's establishedpolicy isnot to overrule an administrativelaw judge'scredibilityresolutions unless the clear preponderance of allthe relevantevidence convincesus that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188F 2d 362 (3d Cir 1951)We have carefullyexaminedthe record and find nobasis for reversingthe findingsBlanchard ConstructionCo, 234 NLRB 1035 (1978), cited by thejudge,was denied enforcementwithout published opinion inNLRB Y. BlanchardConstruction Co,108 LRRM 2104 (9th Cir 1980).2 253 NLRB 76 (1981), enfd. 673 F 2d 281 (9th Cir 1982)2 291 NLRB 11 (1988).theirmembers pursuant to contracts with subcon-tractors and has shown no reason here for limitingthose contractual rights.VillaAvila,supra, 253NLRB at 81. Concerning the Union's right,wefind that the access provisions in the contracts withthe subcontractors and the reasons therefor evi-dence that the Union's request for access"entailedthe exercise of strong Section 7 rights."C.E.WylieConstruction Co.,supra.The record establishes that the Union soughtaccess on September 1, 1983,for the stated purposeof customary and legitimate union-member consul-tation,including receipt of safety complaints.4Wefind that the Union had no alternative means ofcommunication in this case.The safetychecks,here,could not be conducted without entry ontothe jobsite.Similarly,the investigation and resolu-tion of contract compliance issues require access tothe jobsite.C E. WylieConstruction Co.,supra at1051.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, MayerGroup, Inc., Beverly Hills, California, its officers,agents, successors,and assigns,shall take the actionset forth in the Order.54 TheRespondent states in its brief that it had"good cause"to believethat the Union's September 1, 1983 visit was for "illegal purpose[s]" and"intended to coerce secondary employees through the picket line." TheRespondent called no witnesses in support of its arguments. We agreewith the judge that although subsequent events might indicate the Unionsought access partly to identify and discipline union members workingbehind a picket line, the Respondent produced no evidence to show thatithad reason to doubt the union agents'stated purpose on September 1,1983.S InNLRB Y. Villa Avila,673 F.2d 281 (9th Cir.1982), enfg 253NLRB 76 (1981), the court enforced the Board's order with certainmodifications,conditioning the union's right of access on the union repre-sentative's first checking in at the constructionproject officeand on ac-cepting an escort provided by the owner or controllerof the project siteif there had been any incidents of vandalism,illegalwork stoppages, orillegal interferenceswith work Thoseconditions appear to have been tai-lored to the factsofVilla Avilainwhich the project sites had been thescene of unlawful picketing and the contractors had concerns about van-dalism and inducementof workstoppagesWe have not included suchlanguage inthe Orderhere because we find no evidence warranting theimposition of such restrictionsRachel D. Young, Esq.,for the General Counsel.Richard Reincke (Mike Sullivan & Associates),of Covina,California, for the Respondent.Gordon Hubel, Esq. (Levy & Goldman),of Los Angeles,California, for the Charging Party.DECISIONSTATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge.This matter was heard before me in Ventura, California296 NLRB No. 9 26DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDon January 19, 1984. The charge was filed by VenturaCounty District Council of Carpenters, United Brother-hood of Carpenters & Joiners of America, AFL-CIO(the Union) on September 26, 1983, and served on MayerGroup, Inc. (Respondent) on September 28, 1983. Thecomplaint, whichissuedon November 30, 1983, allegesthat Respondent violated Section 8(a)(1) of the NationalLaborRelationsAct (the Act). The basicissue herein iswhether Respondent interfered with, restrained and co-erced its employeesin the exerciseof their Section 7rights by accompanying the union representatives duringtheir conversations with employees on the jobsite.On the entire record,includingmy observation of thedemeanorof the witnesses, and after due consideration ofthe briefs filed by the parties, I make the followingFINDINGS OF FACT1. JURISDICTIONAt all times material, Respondent, a California corpo-rationwith an office and place of business located inBeverly Hills, California, has been engaged as a generalcontractor in the building and construction industry. Re-spondent, in the course and conduct of its business oper-ations, annually sells goods and services valued in excessof $50,000 to customers or business enterprise within theState of California, which customers or business enter-prise themselves meet one of the Board's jurisdictionalstandards other than the indirect inflow or indirect out-flow standard.The complaint alleges, Respondent admits, and I findthat Respondent is now, and at all times material hereinhas been, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II.LABOR ORGANIZATIONThe complaint alleges, the parties stipulate,and I findthat the Union is now, and at all times material hereinhas been,a labor organization within the meaning of Sec-tion 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESDuring thetimesmaterial herein, Respondent has beenengagedas the owner-operator of a jobsite consisting ofapartment buildings under construction located in Ven-tura,California (the jobsite). Construction work on thejobsite has been performed by eight subcontractors, all ofwhom are signatories to interim collective-bargainingagreementswith the Union except for Republic ConcreteConstruction Co., Inc. Douglas Dole (Dole),a businessrepresentative for theunion assignedto service the job-site, commenced visiting the jobsitesome time in the lastpart of 1982 or the first part of 1983. Thereafter, he vis-ited the jobsite at least once a month for the purpose ofpreparing a steward's report.' The purpose of these visitswas to talk to each employee todetermineif the employ-ee possessed a currentunioncard and whether the em-ployee had any job-related complaints such as safetyconditions and receipt of wages and benefits.IAdditionalvisitswere also madefor otherpurposes.Dole testified,without contradiction,2 that at sometime prior to August 1983,3 Harry J. Taylor, Respond-ent's superintendent, informed him that when he enteredthe jobsite for purposes contemplated by the access pro-vision of the agreement,4 it was not necessary to checkinwith Taylor. However, following the Union's August26 commencement of picketing of Republic Concrete atthe jobsite,5 Respondent posted a "No Trespassing" signand notified Dole that nexttimehe entered the jobsite hewould have to check with Taylor, and Taylor wouldhave someone accompany him. Dole's first visit to thejobsite thereafter was on September 1 when he was ac-companied by Union Business Representative WilliamGeyer. Upon entering the jobsite, Dole and Geyer wentto Respondent's construction trailer andinformed Taylorthat they were there to take a steward's report. Taylorsaid he was busy and asked if they could return later.Dole said that would be difficult because both his vaca-tion and the Labor Day holiday were approaching andhe was trying to get his work completed early. Taylorthenmade a telephone call to someone to whom hestated that thebusinessrepresentative was there to take asteward's report and asked what he should do. WhenTaylor completed the telephone call, he instructed Re-spondent'sassistantsuperintendent,Tim Lamar, to ac-company Dole and Geyer as they visited the employees.Dole said he wanted to go on record as objecting to this,that he did not want Lamar to accompany them.Dole and Geyer then proceeded to speak to some 27or 28 employees. Prior to approaching the first employ-ee,Dole told Lamar that he felt Lamar did not have thelegal right to be there, that the conversation betweenunion businessrepresentatives and employees should beprivate, and that Lamar shouldstand aside sohe couldnot hear the conversation. Lamar said he did have theright to be there and eachtimeDole and Geyer spoke toan employee, Lamar stood beside them and watched ev-erything they wrote on the steward's card. On at leastone occasionDole requested Lamar to step back, butLamar did not do so. This continued for the hour and 45minutes or2 hours it took to complete the steward'sreport. This was the firsttime thatLamar or any repre-sentative of Respondent had accompanied the union busi-ness representatives as they conducted steward's reports.Dole testified that he did not ask any of the employeesto leave the jobsite and none of them inquired about thepicket line.According to both Dole and Geyer, Doleasked each employee if he had hisunioncard and if hehad any problems, and Geyer pointed out some safetyviolations to Lamar. According to Geyer, Lamar had a2No witnesses testified on Respondent's behalfaUnless otherwise indicated,all dates will be in 19834 The agreementprovidesthat the union business agent or special rep-resentative shall have accessto the projectduring working hours andshallmake every reasonableeffort toadvise the contractoror his repre-sentatives of his presence on the project5On August26, the seven contractorswith whom theUnion had nodispute were all scheduledtowork. However,when the employees ar-rived at the jobsite,which was being picketedby the Union,they refusedto enter the premises.At some pointthereafter,prior to September I or2,when thepicketing ceased,employees of at least one subcontractor re-turned towork and wereworking on September 1 at the time the stew-ard's report was conducted MAYER GROUP, INC.27pad with him on which he made notations;however,Geyer could not see what he was writing. Geyer alsotestified that neither he nor Dole asked any of the em-ployee to leave the jobsite nor did they threaten any em-ployee to induce them to leave the jobsite. He alsodenies any discussion regarding the picket line.On September 8, Dole preferred internal union chargesagainst all member-employees he found working at thejobsite on September 1. The basis of the charge was thecrossing or working behind a duly authorized picket lineon September 1 at the jobsite.By letter dated September14, these employee-members were requested to appearbefore the union executive board on October 4 to answerthe charges.The charges were read at an executiveboardmeeting;however,no hearing was conductedprior to other withdrawal of the charges in the last partof November or the first part of December as a result ofagreement between the parties during contract negotia-tions.The General Counsel contends that by accompanyingthe union representatives as they conducted a steward'sreport,Respondent unlawfully interfered with employ-ees' legitimate union activities.Respondent contends thatDole and Geyer entered the jobsite, at least partially, forthe purpose of determining who was working behind thepicket line so that charges could be filed against them,thatRespondent had good reason to believe the Unionwas attempting to shut down its jobsite by picketing theentire project,and that this gave Respondent the right"to keep an eye on the union representatives to preventsecondary conduct." I find that the record does not sup-port the ultimate conclusion urged by Respondent.The Board has held that employees' Section 7 rightsinclude the right to receive the services of union businessagents necessary to police existing collective-bargainingagreements or to negotiate new agreements.Villa Avila,253 NLRB 76 (1980), enf. 673 F.2d 281 (9th Cir. 1982).In that case,the general contractor required,as a condi-tion precedent to permitting union representatives accessto the jobsite,that the business agent must report to thegeneral contractor,state the nature of his business withsufficient particularity to satisfy the general contractorthat the matter cannot be handled off the premises and, ifthese conditions are met,the business agent must waituntil a representative of the general contractor is avail-able to accompany the business agent and remain withand escort him until his work is complete.The generalcontractor's rationale for these restrictions was the po-tential for abuse inherent in union representatives'accessto the jobsite,particularly during labor disputes-point-ingoutspecificallythatunion representativesmayengage inunlawful conduct by causing secondary boy-cott activity, that labor disputes have not infrequently re-sulted in vandlism,violence and arson, and that the pos-sibility of such conduct is a legitimate reason for escort-ing union representatives while on the jobsite.The Boardadopted the finding of the administrative law judge thatwhile it was not unreasonable for an employer to requireunion representatives to notify the general contractor oftheir presence on the jobsite and the general locus andnature of their business on the site, the requirement thatunion representatives check in at the office and be ac-companied by an agent of the owner was an impermissi-ble restriction of employees'Section 7 rights.However,the administrative law judge also concluded that shoulda business representative's prior conduct reveal that thestated legitimate purpose for the visit is pretextual and isdesigned to gain access to the site for an unlawfulreason, it would not be unlawful to deny entry to thebusiness representative nor to evict a business representa-tive from the site if he engaged in unlawful conduct.The court enforced the Board's order subject to thefollowing guidelines:(1)Any visitor can be required to report to theproject office and to state in general terms his orher business before being allowed to proceed intothe work area;(2)Union representatives who request permissionto conduct legitimate Sec. 7 business in the workarea are presumed to be on legitimate union busi-ness until,by their conduct,they indicate the con-trary, and(3) In the event of vandalism,illegalwork stop-page or illegal interference with work,the owner oroccupier of the worksite may require that the visi-tor agree to be accompanied by an escort represent-ing the owner or occupier of the premises untilafter the dispute or disorder has been resolved.Here the business representatives checked in with Re-spondent and stated a legitimate purpose for entering thejobsite.Although the Union's subsequent conduct mayarguably indicate that at least a partial reason for seekingaccess to the jobsite on September 1 was to determinewho was working behind the picket line so that internalunion charges could be preferredagainstthem, the prob-ability of the existence of any such reason was not appar-ent at the time. Dole normally prepared steward's re-ports at least once a month and there is no evidence thaton September 1 Respondent had reason,beyond thespeculative one arisingout ofthe mere existence of alabor dispute and picketing,to believe that Dole's andGeyer's purpose was other than to conduct a steward'sreport.In these circumstances, I find that by accompanyingthrough the jobsite union representatives who enteredthe jobsite for the purpose of preparing steward's reportsand soliciting safety complaints and other grievances,and remaining present during conversation between em-ployees and said union representatives, Respondent hasimpermissibly interferedwith,restrained and coercedemployees in the exercise of their Section 7 rights andhas thereby violated Section 8(a)(1) of the Act.VillaAvila,supra. The fact that the Union may have later usedfor unlawful purposes the information lawfully obtainedduring the September 1 visit is no defense.SeeBlanchardConstruction Co.,234 NLRB 1035 (1978).CONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaningof Section2(2), (6), and(7) of theAct. 28DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2.The Unionis a labor organization within the mean-ing of Section 2(5) of the Act.3.By accompanying union business representativesduring conversationswithemployees on the jobsitewhere said union representatives have enteredthe jobsitefor thepurpose of engaging in lawful unionactivity re-lated to the servicingof unit employeesand policing ofcontractswithsignatory subcontractors,Respondent hasinterferedwith,restrained,and coerced employees inviolationof Section 8(a)(1) of the Act.4.The above-describedunfair labor practices areunfairlaborpracticesaffectingcommercewithin themeaningof Section 2(6) and (7) of the Act.principal place of business wherever notices to construc-tion employees are customarily posted,and send copiesof the notice to the Union affected by the conduct foundto be unlawful herein.Copies of said notice, on formsprovided by the Regional Director for Region 31, afterbeing signed by the Respondent's authorized representa-tive,shallbe posted by the Respondent immediatelyupon receipt and maintained for 60 consecutive days inconspicuous places including all places where notices toemployees are customarily posted.Reasonable steps shallbe taken by the Respondent to ensure that the noticesare not altered,defaced,or covered by any other materi-al.THE REMEDYHavingfound thatRespondent has engaged in certainunfairlaborpractices,I shall recommend that Respond-ent cease and desisttherefromand take certainaffirma-tive actionin order to effectuatethe purposesof the Act.On thesefindingsof fact andconclusionsof law andon the entirerecord,I issue the following recommend-ed6ORDERThe Respondent,Mayer Group,Inc.,Beverly Hills,California, its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Accompanying union business representativesduring conversationswith employees on the jobsitewhere said union representatives have entered the jobsitefor the purpose of engaging in lawful union activity re-lated to the servicing of unit employees and policing ofcontractswithsignatory subcontrators.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act.(a)Post at construction site involved herein,if con-struction is continuing,copies of the attached noticemarked"Appendix."7Post copies of the notice at its6 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall,as provided in Sec. 102 48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesIf this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of theUnited StatesGovernmentAftera trial at which all parties had anopportunity topresent evidence,theNationalLaborRelations Boardhas found that we violated the NationalLaborRelationsAct and wehavebeen ordered to post and abide by thisnotice.Section 7 of the Act gives employees these rights.To organizeTo form,join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for othermutualaid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOTaccompany union representativesduring conversations on a jobsitewith employees wheresaid representativeshave entered the jobsite for the pur-pose ofservicing employees and policingcontracts withus or oursubcontractors.WE WILL NOTin any like or related manner interferewith,restrain,or coerceemployess in the exercise ofrights guaranteedthem bySection7 of theNationalLabor Relations Act.MAYER GROUP, INC.